Citation Nr: 1818712	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vocal cord damage.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2010 to April 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran testified during a hearing before the undersigned.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

With regard to the Veteran's claim on appeal, the Veteran submitted a July 2012 statement from a private physician that indicated the Veteran had a left vocal cord hemorrhagic cyst that could be related to voice abuse that took place during military training.  Further, numerous buddy statements throughout the record attest to the Veteran experiencing a change in his voice from before and after service. In addition, the Veteran himself testified at the October 2016 Board hearing that during his training he was tasked with yelling commands at over 100 troops and over the course of several days his voice began to fail and that failing has being ongoing since that time. 

The Board finds that all elements under McClendon are present and accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address the theory of causation. See McClendon, 20 Vet. App. at 81

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA records of treatment and associate those documents with the claims file.

2. Arrange for an examination in order to determine the nature and etiology of any current vocal cord damage/disability.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies should be conducted, and after the examination and interview of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any vocal cord disability had its onset in, or is otherwise related to the Veteran's period of service, including shouting of commands during training?  

The examiner is asked to provide a medical rationale or explanation for the opinion given.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

